Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Martin, Jr. on 7/22/2021.
The application has been amended as follows: 
Claim 1, line 5 after “sub-seating elevation above the base elevation just below” insert -- an opening floor of --; line 10 after “a sub-seating container” delete -- below – and insert -- under the opening floor of --; line 12 after “the sub-seating conveyor belt” insert -- ; wherein the sub-seating container having a customer side opening and a tray lift adjacent the customer side opening for elevating the order --.
Claims 5-6 are canceled.
Claim 7, line 1, after “The delivery system of claim” delete --6—and insert --1--.
Claim 9, line 3 after “a sub-seating container” insert -- an opening floor of --; line 4 after “the event seating arrangement” insert -- ; wherein the sub-seating container having a customer side opening and a tray lift adjacent the customer side opening for elevating the order --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A delivery system for a venue having an event seating arrangement comprising a sub-seating conveyor belt associated with a sub-container under an opening of each seat in combination with the rest of the claim language is not fairly taught in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS